     Case 3:18-cv-00683-VLB Document 141-4 Filed 10/01/19 Page 1 of 9




                      UNITED STATES DISTRICT COURT

                         DISTRICT OF CONNECTICUT


NICOLE CHASE                                      NO.: 3:18-cv-00683 (VLB)

v.
NODINE'S SMOKEHOUSE, INC., CALVIN
NODINE, TOWN OF CANTON, JOHN
COLANGELO, ADAM GOMPPER, MARK J.
PENNEY AND CHRISTOPHER ARCIERO                    OCTOBER 1, 2019


                    AFFIDAVIT OF ADAM GOMPPER
            IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT

      I, Adam Gompper, having been duly sworn, hereby depose and say:

1.   I am over eighteen (18) years of age.

2.   I believe in the obligation of an oath and make the statements within this
     affidavit based upon my own personal knowledge.

3.   I am familiar with the allegations made against me by Nicole Chase.

4.   I was at all relevant times a Police Officer with the Canton Police
     Department ("CPD"), assigned to the Patrol Division. At all relevant times,
     I had over four (4) years of experience and training as a certified police
     officer in the State of Connecticut.

5.   On May 7, 2017, I was dispatched to the lobby of the CPD on a report of
     someone being sexually harassed at their place of employment.

6.   Upon my arrival to the lobby, I met with Nicole Chase who was
     accompanied by her mother. Chase reported that she worked at Nodine's
     Smokehouse restaurant, located at 192 Albany Turnpike in Canton,




                                                                    EXHIBIT A
      Case 3:18-cv-00683-VLB Document 141-4 Filed 10/01/19 Page 2 of 9




       Connecticut, along with her mother. She described to me that she was
       being sexually harassed by the owner, Calvin Nodine.

7.     Nicole Chase reported to me that Calvin Nodine has a drinking problem
       and has caused another worker, Nadine's stepson, Jeremy Archer, to quit.

8.     Nicole Chase stated to me that she came in for her shift, on May 6, 2017,
       and after being there for about ten minutes, Calvin Nodine asked her, "Did
       you get laid last night?" She said that Nodine was intoxicated and walked
       away after asking the question. When asked how she knew Nodine was
       intoxicated, Chase stated that usually, in the morning, he has a few
       drinks. Chase stated that Nodine keeps beer in a cooler in the back and
       serves customers alcohol.

9.     Nicole Chase stated that there was an employee who takes acid while
       working and she was told by Calvin Nodine that he was no longer working
       there. The employee subsequently came into the restaurant and spoke
       about taking more acid. Chase, at this point, said something to Nodine
       about workers coming to work high and intoxicated. Nodine then said he
       did not want his girls to be scared and told the employee to leave.

10.   Nicole Chase stated that Calvin Nodine proceeded to keep making
      statements about not wanting his girls to be scared and gave Chase a hug
      saying that she and her mother were his best employees. Chase then
      hugged him back because she was so emotionally upset about everything
      going on at the work place. Chase felt that Nodine genuinely cared but
      that this exchange led up to an incident that occurred later on that night.

11.   I next asked Nicole Chase what happened later that night and she said
      that she closed out the front cash register located at the front of the
      business. Calvin Nodine then told two employees that they were closed
      for the night and they could leave. I asked if this was normal behavior to
      which Chase responded that it was normal behavior but she felt that
      Nodine was more dismissive than usual and wanted the employees to
      leave faster.

12.   Nicole Chase stated to me that as she was walking towards the back of
      the business to leave for the night she saw Calvin Nodine standing near
      the bathroom/kitchen doors with his arms open saying, "We're going to



                                        2


                                                                     EXHIBIT A
      Case 3:18-cv-00683-VLB Document 141-4 Filed 10/01/19 Page 3 of 9




       make it through this, we're going to make this company better," and he
       gave her a hug. While this was happening, a dishwasher, Kyle, came
       around the corner from the kitchen.

13.    Nicole Chase went on to state that Calvin Nodine must have already had
       his "stuff' out and she had no idea because it was dark and the lights
       were out. Nodine then grabbed her and pulled her into the bathroom
       closing the door behind them.

14.    Nicole Chase stated that Kyle then said, "Uh, Calvin are you in the
       bathroom? Goodnight." Chase wanted to say something but she froze.

15.    Nicole Chase stated to me that everything happened so quickly. She
       looked down and Nodine said, "I know you must not get it at home so
       suck it," or something to that effect.

16.    Nicole Chase stated that she had no proof of what happened and knows
       that Calvin Nodine is a rich man. She pushed past Nodine and he fell into
       a wall and hit his head. Chase stated that he (Nodine) may have an injury
       to the right side of his head.

17.    Nicole Chase again stated that she froze but told Calvin Nodine that he
       needed to take his cash from the last few days of business and directed
       him toward the nightly deposit bags. She then left for the night.

18.   Nicole Chase stated to me that she then spent two hours thinking about
      what she should do about this and that she had a five-year-old daughter
      and could not lose her job, that she was just getting by. She next texted
      Nodine's stepson (Jeremy) and told him what happened.

19.   I next asked Nicole Chase what was exposed and she responded that
      Nodine was wearing a long thick flannel shirt and she did not initially
      notice anything. She stated that when they were in the bathroom there
      was no time for him to take his "stuff' out. In the bathroom, his pants
      were open and she was able to see that his underwear was pulled down
      and could see his "balls" and penis.

20.   I then asked Nicole Chase if Calvin Nodine had an erection to which she
      responded yes, Nodine was erect and told her that he was getting hard. I



                                        3


                                                                    EXHIBIT A
      Case 3:18-cv-00683-VLB Document 141-4 Filed 10/01/19 Page 4 of 9




       then asked if she could feel his genitals against her when they were
       hugging to which she said, no.

21.    I next explained to Nicole Chase if she wanted to make a complaint, I
       would take a written statement from her and would need to speak to the
       witness, Kyle. Chase then said that Kyle did not witness much, that he
       just said bye Calvin. I found this to be inconsistent and different from her
       initial description of events.

22.    Nicole Chase then made the comment that she is going up against a
       millionaire to which I responded, "that doesn't give him the right to do
       anything."

23.    I then told Nicole Chase if she wanted to pursue charges, I would
       investigate it, that I would take a statement from her and would need to
       speak with Calvin Nodine about the incident. I explained that if probable
       cause was developed, I would forward a warrant to the court for review.

24.    I then asked Nicole Chase if she felt she was dragged into the bathroom
       as if she was being kidnapped. She responded, no, that she felt that
       Calvin Nodine was nervous.

25.   Nicole Chase then went on to express that she was not sure she wanted
      to make a formal complaint and wanted to go into work and see if Calvin
      Nodine recalled anything. She said she was very concerned about money
      and her living situation.

26.   I again told her if she wanted to pursue a complaint I would do a complete
      investigation which would require me to speak with Calvin Nodine. I
      ultimately provided her with a yellow Office of Victim Services ("OVS")
      card and explained that there were phone numbers on it with which she
      could reach out to counselors if need be. I also explained that if she was
      in fear for her safety, or another incident occurred, to immediately call 911
      or report the incident to the police department.

27.   I repeatedly assured Nicole Chase if she changed her mind and wanted to
      pursue a complaint about the incident she could come and speak to me
      about it. I advised her that I was working until 3:00 p.m. that day and let




                                         4


                                                                      EXHIBIT A
      Case 3:18-cv-00683-VLB Document 141-4 Filed 10/01/19 Page 5 of 9




       her know when I would next be working if she were to change her mind
       and wanted to provide me with a written statement.

28.    Nicole Chase and her mother then left the lobby of the police department.

29.    Based upon the fact that Nicole Chase did not want to pursue a criminal
       complaint or provide a written statement about the incident, I determined
       that the case would not be investigated but would be reopened should
       she change her mind.

30.    A copy of Nicole Chase's conversation with me in the lobby was
       audio/video recorded on a CPD surveillance camera and was burned on a
       CD. I am familiar with the recording as I viewed it in drafting a police case
       incident report in the case (police case number 1700004762), and placed
       the CD of the recording in the police case file. A true and accurate copy
       of the recording is attached to the Defendants' Local Rule 56(a)1
       Statement as Exhibit E.

31.   My shift ended at 3:00 p.m., on May 7, 2017, and I did not return to work
      until May 10, 2017. Upon my return, I was advised that Nicole Chase had
      returned to the CPD to report that she was touched by Calvin Nodine and
      that someone had witnessed this incident.

32.   As a result, I contacted Nicole Chase, the same day, by telephone, and
      arranged for her return to the CPD to give me a written statement along
      with the witness, on May 11, 2017.

33.   On May 11, 2017, Nicole Chase returned to the CPD and provided a written
      statement to me. A true and accurate copy of the written statement Chase
      provided is attached to the Defendants' Local Rule 56(a)1 Statement as
      Exhibit J.

34.   Prior to providing her written statement, Nicole Chase advised me that
      she wished to pursue criminal charges against Calvin Nodine for
      exposing himself to her and that he had also grabbed her butt earlier in
      the day.

35.   The same day, Nicole Chase's co-worker, Alexandria Archer, provided a
      written statement to me. A true and accurate copy of Alexandria Archer's



                                         5


                                                                       EXHIBIT A
      Case 3:18-cv-00683-VLB Document 141-4 Filed 10/01/19 Page 6 of 9




       written statement is attached to the Defendants' Local Rule 56(a)1
       Statement as Exhibit K.

36.    Alexandria Archer provided her written statement to me in an interview
       room alone. I then took Nicole Chase's statement in the same room with
       Archer present at Chase's request.

37.    Both Alexandria Archer and Nicole Chase provided their statements to me
       verbally while I typed the statement up on a department computer. Once
       the statement was complete, I allowed each of them to read it on the
       computer screen or printed it out so that they could make any corrections
       they wanted to. Before each of them signed their written statements, I
       administered an oath and each of them swore to the truth of the
       statement.

38.    After taking Nicole Chase's and Alexandria Archer's written statements, I
       contacted Calvin Nodine by telephone and advised him that a complaint
       was made against him by one of his employees and told him not to
       contact Nicole Chase. I also made arrangements for Nodine to come into
       the CPD to speak with me. Nodine, ultimately, cancelled this appointment
       and rescheduled it to a later date so that he could come to the CPD with
       his attorney.

39.   The next day, on May 12, 2017, Kyle Rouleau, another employee, came to
      the CPD to speak with me about the incident. Rouleau provided me with a
      written statement and a true and accurate copy of said statement is
      attached as Exhibit M to the Defendants' Local Rule 56(a)1 Statement.
      Rouleau also made an oath before me to the truth of his statement before
      signing it.

40.   On May 18, 2017, I along with John Colangelo interviewed Calvin Nodine
      in the presence of his attorney, David Moraghan. The interview was
      recorded and placed in the police case file. I am familiar with the
      recording as I viewed it in drafting a case/incident report concerning the
      interview of Nodine. A true and accurate copy of the video and audio
      recording of the interview of Calvin Nodine is attached to the Defendants'
      Local Rule 56(a)1 Statement as Exhibit N.




                                        6


                                                                    EXHIBIT A
      Case 3:18-cv-00683-VLB Document 141-4 Filed 10/01/19 Page 7 of 9




41.    Calvin Nodine stated to us that Nicole Chase gave him oral sex in the
       bathroom and that it was consensual.

42.    Subsequently, we (myself and Detective Colangelo) had some back and
       forth with Calvin Nodine and/or his attorney as to whether he would
       submit to a law enforcement polygraph. Ultimately, Nadine's attorney
       indicated he would not submit to such a polygraph test.

43.    On June 20, 2017, I contacted Nicole Chase and requested that she come
       to the CPD for a follow-up interview. She agreed to come to the
       department the next day.

44.    At this time, Nicole Chase was not a suspect. Rather, additional follow-up
       with her was needed based upon Calvin Nadine's interview and indication
       that the encounter in the bathroom was consensual and that Chase had
       performed fellatio on him.

45.    On June 21, 2017, Nicole Chase presented to the CPD and was
       interviewed by Detective Colangelo. I was not present in the interview
       room but observed the interview from a video monitor in a remote location
       in Colangelo's office.

46.   I did not participate in the interview of Nicole Chase, on June 21, 2017,
      because, on June 9, 2017, I was involved in a police shooting and was the
      subject of a corresponding Internal Affairs investigation. As a result, I
      was on administrative status.

47.   The June 21, 2017 interview of Nicole Chase was recorded. I am familiar
      with the recording because I viewed it in progress and in drafting a
      case/incident report concerning the June 21, 2017 interview of Chase. A
      true and accurate copy of the video and audio recording of this interview
      is attached to the Defendants' Local Rule 56(a)1 Statement as Exhibit 0.

48.   During this interview, Nicole Chase for the first time stated that while in
      the bathroom she performed fellatio on Calvin Nodine. She acknowledged
      that her written statement she provided to me on May 11, 2017 was not
      truthful because she omitted this detail.




                                        7


                                                                    EXHIBIT A
      Case 3:18-cv-00683-VLB Document 141-4 Filed 10/01/19 Page 8 of 9




49.    Based upon the facts and evidence obtained throughout the course of the
       investigation of police case number 1700004762, I believed Nicole Chase
       violated Connecticut General Statutes § 53a-157b, making a false
       statement, where she intentionally made a false written statement that she
       did not believe to be true with the intent to mislead officers of the CPD in
       the performance of their official functions, and made such statement
       under oath.

50.    Subsequent to the June 21, 2017 interview of Nicole Chase, I assisted
       Detective Colangelo in drafting an Affidavit and Application for Arrest
       Warrant for the arrest of Nicole Chase for the charge of making a false
       statement, in violation of Connecticut General Statutes § 53a-157b.

51.    Based upon my training and experience, I believed we had probable cause
       to believe Nicole Chase committed the crime charged in the warrant.

52.    I did not leave any information out of the affidavit, which would have
       negated, in any way, probable cause for Nicole Chase's arrest.

53.   Because I was on administrative status, I could not be an affiant on arrest
      warrants and I did not make the decision as to whether to seek the
      warrant for Nicole Chase's arrest.

54.   At no time was my investigation of Nicole Chase's complaint motivated by
      any animus towards her based upon her gender or any other improper
      consideration. Rather, my investigation and investigative course of action
      was based upon the facts and evidence obtained in the case, my
      observations, along with my law enforcement training, in the exercise of
      my discretion and duties as a police officer serving the Town of Canton.

55.   Prior to May 7, 2017, while a Patrol Officer with the CPD, I responded to
      Nicole Chase's residence on at least three occasions for domestic
      incidents between Chase and her boyfriend. Chase was not arrested on
      any of these occasions. On at least one of these occasions, in 2013, I
      took Chase's boyfriend into custody for a mental health evaluation and
      applied for a warrant for his arrest. The arrest warrant application was
      granted and I arrested Chase's boyfriend.




                                        8


                                                                      EXHIBIT A
   Case 3:18-cv-00683-VLB Document 141-4 Filed 10/01/19 Page 9 of 9




                 /_s_+-__, Connecticut, on this 1st day of October, 2019.
    Dated at _____




                                     Adam Gompper


STATE OF CONNECTICUT           )
                               )     ss: Hartford
COUNTY OF HARTFORD)


    Subscribed and sworn to before me on this 1st day of October, 2019.




                                     Michelle A. Oliveira
                                     Notary Public
                                     My commission expires: 05/31/2023



                                                 Mlcbde A, OUveln
                                                    Notary Public
                                                 State or Connedkut
                                          M,· Commissfon Exp. May, 31   '2D2~




                                      9


                                                                         EXHIBIT A
